

FIRST AMENDMENT
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is effective
as of 6th day of June 2019, by and between NV5, Inc., a Delaware corporation
(the “Company”), and Edward Codispoti (hereinafter called the “Executive”).
 
RECITALS
 
A.
The Company and the Executive entered into an Employment Agreement dated June 6,
2019 (the “Initial Employment Agreement”).

 
B.
The Company intends to amend the Initial Employment Agreement, as set forth
herein.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.
Recitals; Definitions. The foregoing recitals are incorporated herein by
reference. Capitalized terms not defined herein shall have the meaning set forth
in the Initial Employment Agreement. Any references to the “Agreement” shall
mean the Initial Employment Agreement and this First Amendment.

 
2.
Amendments.

 
a. A new Section 9.13 is hereby added and shall read as follow:
 
“Change in Control of the Company.
9.13.1 In the event that a Change in Control (as defined in Section 9.13.3) of
the Company shall occur during the Term of employment, the Company shall
continue to employ Executive for a period of at least one (1) year after such
Change in Control. Notwithstanding the foregoing, in the event that the Company
terminates Executive’s employment with the Company for any reason at any time
after a Change in Control, and in lieu of severance otherwise due under Section
6.4, Executive shall be entitled to the following:
9.13.1.1
any unpaid Base Salary through the effective date of termination of employment,
if



1
 

--------------------------------------------------------------------------------




applicable, which shall be paid no later than thirty (30) days after such
termination;
9.13.1.2
an amount that equals (i) one (1) year of Executive’s Base Salary and accrued
performance bonus, plus (ii) any unused vacation pay to be provided to the
Executive, for the year immediately preceding the year in which his employment
terminates, which shall be paid no later than thirty (30) days after such
termination; and



9.13.1.3
to the extent permitted under applicable law, if Executive timely and properly
elects continuation coverage under COBRA, the Company shall pay the monthly
COBRA premium for the Executive until the earliest of: (i) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and (ii)
the date which is one (1) year after such termination.

9.13.2    Further, if a Change in Control occurs during the Term, then
notwithstanding the terms of any equity incentive plan or award agreements as
applicable, all outstanding equity-based compensation awards shall become fully
vested and the restrictions thereon shall lapse upon a Change in Control.
9.13.3    For purposes of this Agreement, the term “Change in Control” shall
mean:
9.13.3.1 Approval by the shareholders of the Company of (x) a reorganization,
merger, consolidation or other form of corporate transaction or series of
transactions, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such


2
 

--------------------------------------------------------------------------------




reorganization, merger, consolidation or other transaction, or (y) a liquidation
or dissolution of the Company or (z) the sale of all or substantially all of the
assets of the Company (unless such reorganization, merger, consolidation or
other corporate transaction, liquidation, dissolution or sale is subsequently
abandoned); or
9.13.3.2 the acquisition in a transaction or series of related transactions
(other than from the Company) by any person, entity or “group”, within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act, of more
than 50% of either the then outstanding shares of the Company’s Common Stock or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors (hereinafter referred to
as the ownership of a “Controlling Interest”) excluding, for this purpose, any
acquisitions by (1) the Company or its Subsidiaries, (2) any person, entity or
“group” that as of the Commencement Date of this Agreement owns beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act) of a Controlling Interest or (3) any Executive benefit plan of the
Company or its Subsidiaries.
9.13.4     Notwithstanding the foregoing, the provisions of this Section 8.14
shall only apply if (i) the payments to be made hereunder are not subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
(ii) any such Change in Control would also constitute a change in the ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Treas.
Reg. Section 1.409A-3(i)(5).”
b. A new Section 9.14 is hereby added and shall read as follow:
 
“Section 409A Compliance.
9.14.1 General. It is the intention of both the Company and the Executive that
the benefits and rights to which the Executive is entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention.


3
 

--------------------------------------------------------------------------------




If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Code Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 409A
(with the most limited possible economic effect on the Executive and on the
Company).
9.14.2 Distributions on Account of Separation from Service. To the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Agreement on account of termination of the Executive’s
employment (or any other similar term) shall be made only in connection with a
“separation from service” with respect to the Executive within the meaning of
Code Section 409A.
9.14.3 No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.
9.14.4 Six Month Delay for Specified Executives. In the event that the Executive
is a “specified employee” (as described in Code Section 409A), and any payment
or benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then the Company and the Executive shall cooperate in
good faith to undertake any actions that would cause such payment or benefit not
to constitute deferred compensation under Code Section 409A. In the event that,
following such efforts, the Company determines (after consultation with its
counsel) that such payment or benefit is still subject to the six-month delay
requirement described in Code Section 409A(2)(b) in order for such payment or
benefit to comply with the requirements of Code Section 409A, then no such
payment or benefit shall be made before the date that is six months after the
Executive’s “separation from service” (as described in Code Section 409A) (or,
if earlier, the date of the Executive’s death). Any payment or benefit delayed
by reason of the prior sentence shall be paid out or provided in a single lump
sum at the end of such required delay period.
9.14.5 Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.


4
 

--------------------------------------------------------------------------------




9.14.6 Reimbursements and In-Kind Benefits. To the extent that reimbursements
and in-kind benefits provided under this Agreement are subject to Code Section
409A, such reimbursements and in-kind benefits shall meet the following
requirements: (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or inkind benefits provided to
Executive in any other calendar year; (ii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.”
3.Effect of Amendment. All the terms and conditions of the Agreement affected by
the terms of this First Amendment shall remain in full force and effect between
the Parties.
 
4.Entire Agreement. The Initial Employment Agreement, together with this First
Amendment, constitutes and represents the entire agreement between the Parties
hereto and supersedes any prior understandings or agreements, written or verbal,
between the parties hereto respecting the subject matter herein. The Agreement
may be amended, supplemented, modified or discharged only upon an agreement in
writing executed by all of the parties hereto.
 
5.Severability. Whenever possible, each provision of this First Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this First Amendment is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this First Amendment or any action in any other
jurisdiction, but this First Amendment shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
6.Counterparts. This First Amendment may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. Signatures presented by facsimile
transmission shall be deemed effective at the time of transmission and shall be
replaced by original signatures as soon thereafter as practicable.
 
 
[Remainder of page intentionally left blank]
    






5
 

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


Company:


NV5, Inc.


By: /s/ Richard Tong
Name: Richard Tong
Title:    Executive Vice President


Executive:
By: /s/ Edward Codispoti, July 8, 2019




6
 